UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5033



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN LAMONT HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00425-RLW)


Submitted:   March 28, 2007                 Decided:   April 25, 2007


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James M. Nachman, NACHMAN & SQUIRES, L.L.P., Richmond, Virginia,
for Appellant.   Olivia N. Hawkins, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin Lamont Harris appeals his conviction and the

151-month career offender sentence he received after he pled guilty

to distributing a quantity of cocaine base (crack).                      21 U.S.C.

§ 841(a) (2000); U.S. Sentencing Guidelines Manual § 4B1.1 (2005).

Harris’    attorney     has     filed   a    brief   pursuant      to    Anders   v.

California, 386 U.S. 738 (1967), explaining that, in his view,

there are no meritorious issues for appeal.              Harris has filed a pro

se   supplemental      brief,     suggesting      that     the   court    erred   by

increasing his sentence based on prior convictions not charged in

the indictment.        The government has moved to dismiss the appeal,

asserting that Harris validly waived his right to appeal his

sentence in the plea agreement.             We affirm in part and dismiss in

part.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent.         United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).            Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during    the   Rule    11    colloquy,     the   waiver    is   both    valid    and

enforceable.      United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.), cert. denied, 126 S. Ct. 461 (2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                  The question of

whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo.                 Blick, 408 F.3d


                                        - 2 -
at 168.      Our review of the record discloses that Harris knowingly

and voluntarily waived the right to appeal his sentence. Moreover,

the issue raised on appeal falls within the scope of the waiver.

We therefore grant the government’s motion to dismiss, in part, and

dismiss Harris’ appeal of his sentence.

             Although Harris also waived his right to appeal his

conviction in the plea agreement, the district court did not

address this aspect of the waiver of appellate rights during the

Fed. R. Crim. P. 11 colloquy.          Therefore, the waiver does not

preclude our review of the record pursuant to Anders for potential

error relating to the conviction.       Our review of the transcript of

the plea colloquy reveals that the district court fully complied

with Rule 11 in accepting Harris’ guilty plea. Therefore, we deny,

in   part,    the   government’s   motion   to   dismiss,   and   affirm   the

conviction.

              Pursuant to Anders, we have examined the entire record,

and Harris’ pro se supplemental brief, and find no meritorious

issues for appeal.        Accordingly, we affirm the conviction and

dismiss the appeal of the sentence.              This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                If the

client requests that such a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s


                                    - 3 -
motion must state that a copy thereof was served on the client.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 4 -